DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 12/5/2022, with respect to the rejection(s) of claim under 35 USC section 112 and sections 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC section 112 and 35 USC section 103.  The subject matter of the amendment is not clear and not described clearly in the applicant’s disclosure.  The use of sensors information is not disclosed in any meaningful way by the applicant and was found to be obvious in view of the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4, 6-10, 12-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1, 7, and 13 recite the following:
wherein sensor information comprises distance information, direction information, and location information between the intelligent devices;

While is evident what is meant by “distance information” “between the intelligent devices”, it is not clear what direction information or location information “between the intelligent devices” would mean.  Each device itself would be traveling in direction and would be at a location but it is not clear how such information about a specific device could be characterized as being “between the intelligent devices”.  The Examiner notes that the disclosure provides literal support in paragraph 42 for the claim but does not provide a description of what is meant. The language of the claim is unclear and the written description is insufficient to describe what is meant by sensor information comprising direction and location information between intelligent devices.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-16, 18, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/021354 by Shuman et al. in view of U.S. Patent Application Publication Number 2019/0037419 by Knaappila.
As to claim 1, Shuman teaches a collaboration method comprising: establishing, by a plurality of intelligent devices (paragraph 64 allows for the devices themselves to perform the invention), an intelligent device subgroup by sharing respective device data with each other based on a feature of each intelligent device (Figure 6, steps 620 and 650) and location information (Figure 6 step 610 and paragraph 70); receiving, by a first intelligent device in the intelligent device subgroup (paragraph 74 allows for the device organizer in Figure 7 to be one of the IoT devices in the subgroup), a first task instruction (Figure 7, step 750); determining, using a first collaboration algorithm, a first subtask corresponding to the first intelligent device based on the first task instruction, first device data of the first intelligent device, and second device data of a second intelligent device in the intelligent device subgroup (Figure 7, step 750 and paragraph 81), wherein the first collaboration algorithm is consistent with a second collaboration algorithm of the second intelligent device, wherein the first collaboration algorithm determines a second subtask corresponding to the second intelligent device, and wherein the first subtask collaborates with the second subtask to complete a task corresponding to the first task instruction (paragraph 81); and executing the first subtask (Figure 7, steps 755, 760, and 765 show the execution of the subtasks by the various devices); however Shuman does not explicitly teach that the location information of the devices is part of sensor information comprising distance information, direction information, and location information between the intelligent devices.
Knaappila teaches establishing, by a plurality of intelligent devices, an intelligent device subgroup by sharing respective device data with each other based on a feature of each intelligent device (paragraph 70, the application is feature of each device) and sensor information, wherein the sensor information comprises distance information, direction information, and location information between the intelligent devices (paragraph 67).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Shuman regarding considering proximity (step 610) when forming an ad hoc network with the teachings of Knaappila regarding considering sensor information including distance, direction, and location because such information can be useful for configuring specific applications, as shown in paragraph 70 of Knaaplia.
As to claims 7 and 13, they are rejected for the same reasoning as claim 1.
As to claim 2, 8, and 14, paragraph 74 allows for any device to be the device organizer.
As to claims 3, 9, and 15, see paragraph 78, the projector 810, which is not part of the lighting group, may generate the first task.
As to claims 4, 10, and 16, see Figure 8.
As to claims 6, 12, and 18, see paragraph 31.
As to claim 19, see paragraph 31, multicasting includes broadcasting.
As to claim 21, see Figure 6.
As to claim 23, see paragraph 78.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/021354 by Shuman et al. in view of U.S. Patent Application Publication Number 2019/0037419 by Knaappila in further view of U.S. Patent Application Publication Number 2017/0264559 by Lu et al.
As to claim 20, Shuman teaches multicasting data between peer nodes but not using gossip.
Lu shows that gossip is an alternative to multicasting for sharing data between nodes (paragraph 97).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of the Shuman-Knaappila combination regarding sharing data between nodes with the teachings of Lu regarding gossip because such techniques can provide benefits for peer networks such as that taught by Shuman or Knaappila.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/021354 by Shuman et al. in view of U.S. Patent Application Publication Number 2019/0037419 by Knaappila in further view of U.S. Patent Application Publication Number 2018/0120826 by Rhim.
As to claim 22, the Shuman-Knaappila combination teaches the subject matter of claim 1; however the Shuman-Knaappila combination does not explicitly teach that the features include the claimed functions.
Rhim shows that such function information would be obvious to share in the context of an ad hoc network (see paragraph 51).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Shuman regarding sharing data between nodes with the teachings of Rhim regarding sharing the function information claimed because such capabilities are common to mobile devices and the claims are not specific about how the information is actually related to tasks and subtasks.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442